Citation Nr: 0727271	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  01-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar radiculitis with herniated disc at L5-S1. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977. 
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for 
lumbosacral strain/sprain syndrome and assigned a 
noncompensable disability rating, effective April 20, 1999.  
In June 2002, the RO increased the noncompensable rating for 
lumbosacral strain/sprain syndrome to a 20 percent disability 
rating for lumbar radiculitis with herniated disk at L5-S1, 
effective April 20, 1999. In July 2006 the RO granted service 
connection for radiculopathy of the left lower extremity 
secondary to service-connected lumbar radiculitis with 
herniated disc at L5-S1 and assigned a 10 percent disability 
rating, effective May 16, 2005. 

In December 2006, the Board remanded the claim for further 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.


FINDINGS OF FACT

1. From April 20, 1999 to May 16, 2005, the veteran's lumbar 
radiculitis with herniated disc at L5-S1 was characterized by 
pain and no more than moderate limitation of motion, without 
evidence of forward flexion limited to less than 30 degrees, 
ankylosis of any portion of the lumbar spine, or the 
occurrence of incapacitating episodes. 

2. From May 16, 2005, the veteran's lumbar radiculitis with 
herniated disc at L5-S1 is characterized by muscle spasm, 
with recurring attacks of bilateral leg pain and numbness, 
diminished deep tendon reflexes, and acute S1-S2 
radiculopathy with intermittent relief. 


CONCLUSIONS OF LAW

1.  From April 20, 1999 to May 16, 2005, the criteria for a 
disability rating in excess of 20 percent for lumbar 
radiculitis with herniated disc at L5-S1, with a separate 
rating of 10 percent for left lower extremity radiculopathy, 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 (1999); 38 C.F.R. §§ 
4.1, 4.40, 4.71a, Diagnostic Code 5243 (2006).  

2.  From May 16, 2005, the criteria for a single 40 percent 
disability rating for lumbar radiculitis with herniated disc 
at L5-S1 and left lower extremity radiculopathy are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (1999); 38 C.F.R. §§ 4.1, 4.40, 
4.71a, Diagnostic Code 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and VA and private medical records. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran has appealed the RO's November 1999 grant of 
service connection for lumbosacral strain/sprain syndrome and 
assignment of a noncompensable disability rating, effective 
April 20, 1999.  In a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded. AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5243, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumbered the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the Spine 
and a Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (based on the 2002 amendments).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of 
amendments.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

The veteran's lumbar spine disability was originally 
evaluated pursuant to the diagnostic criteria for lumbosacral 
strain.  Under the former rating criteria, Diagnostic Code 
5295 assigned a 40 percent disability rating for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. A 20 percent evaluation 
was assigned for moderate lumbosacral strain where the 
symptoms were muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position. 38 
C.F.R. § 4.71a (1999).

The veteran's lumbar spine disability may also be evaluated 
pursuant to former Diagnostic Code 5293 for intervertebral 
disc syndrome.  Under the former rating criteria, a maximum 
60 percent disability rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. A 40 percent disability rating is 
assigned for severe intervertebral disc syndrome which 
manifested in recurring attacks with intermittent relief.  A 
20 percent disability rating was assigned for moderate 
intervertebral disc syndrome which manifested in recurring 
attacks. 38 C.F.R. § 4.71a (1999).

Subsequent to the September 2003 amendments, the veteran's 
lumbosacral disability is evaluated pursuant to Diagnostic 
Code 5243. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 20 
percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Note 1 of the General Rating Formula 
for Diseases and Injuries of the Spine requires that 
associated objective neurologic abnormalities be rated 
separately under the appropriate Diagnostic Code.  Note 4 of 
the General Rating Formula for Diseases and Injuries of the 
Spine requires that each range of motion measurement be 
rounded to the nearest five degrees. Note 5 of the General 
Rating Formula defines unfavorable ankylosis as a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; or neurologic symptoms due to nerve 
root stretching. See Note 5 of the General Rating Formula.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes assigns a 40 percent evaluation for a 
disability with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months. A 20 percent disability rating is 
assigned for intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks in 
the past 12 months.  Note 1 provides that for purposes of 
evaluations, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

The veteran underwent a VA spine examination in June 1999.  
On examination, no tenderness, spasms of the paraspinal 
muscles, or abnormal contour were observed.  Forward flexion 
was measured from 0 degrees to 60 degrees and extension from 
0 to 15 degrees. The veteran stated that he was employed as a 
corrections officer and had not missed work in the preceding 
two years.  The veteran reported a history of flare-ups in 
back pain, which he treated with anti-inflammatory pain 
medication. The examiner diagnosed lumbosacral strain/sprain 
syndrome with relatively preserved range of motion.  The 
examiner noted no evidence of fatigability or incoordination.  
The veteran has submitted a June 2000 MRI performed by his 
private physician which reveals disc space narrowing at L3-L4 
with associated central disc bulging and left neural 
foraminal mild disc bulging at L4-L5.  The veteran's private 
physician diagnosed asymmetric disc bulging towards the left 
with left paracentral annual tear visualized at L5-S1. A June 
2000 EMG suggested sensory neuropathy on the left upper and 
lower extremities. 

The veteran complained of pain in his right hip and thigh 
with occasional pain below the thigh in May 2001.  On 
examination, no spinal deformity or spasm was noted.  
Straight leg raising was negative.  The femoral nerve stretch 
test was positive on the right side. The veteran's private 
physician noted diminished knee jerk on the right, although 
sensation and motor power were intact. 

A VA spine examination was performed in March 2002. The 
veteran presented for his examination wearing a back brace.  
The examiner noted a moderate degree of spasms.  Forward 
flexion was measured to 60 degrees.  Backward extension was 
measured to 10 degrees.  Lateral rotation was measured from 0 
to 15 degrees bilaterally.  The examiner noted that the 
veteran's deep tendon reflexes were symmetrical and motor 
strength was within normal limits.  No objective sensory loss 
was noted. The examiner diagnosed chronic lumbosacral 
sprain/strain syndrome with decreased range of motion.  No 
fatigability or incoordination was noted.  The examiner 
observed some radicular pain and concluded the veteran's 
disability is prone to fluctuation.  

In June 2004, the veteran underwent a VA spine examination.  
On examination, muscle spasms were noted.  Forward flexion 
was measured to 50 degrees and extension to 10 degrees.  A 
neurological examination revealed normal motor strength in 
all major motor groups.  The sensory examination was 
unremarkable.  An EMG and nerve conduction study revealed no 
abnormalities.  The examiner noted that there is no 
electrophysiological evidence to support the diagnosis of 
radiculopathy, although the veteran may have intermittent 
radicular pain down the lower extremities. The examiner noted 
that the veteran is at risk for fluctuation in the severity 
of his condition, however, it was not possible to predict the 
veteran's potential dysfunction. 
September 2004 private medical records indicate the veteran 
sought treatment for a constant deep aching sensation in the 
lower back with some radiation down the posterior lateral 
aspect of the right leg past the knee.  The veteran's 
symptoms were accompanied by numbness and paresthesias into 
the posterior lateral aspect of both legs.  The veteran's 
symptoms were also accompanied by bilateral numbness in both 
feet.  Musculoskeletal examination revealed no kyphosis or 
scoliosis. Range of motion testing revealed 60 degrees of 
flexion and 15 degrees of extension. Sensation to pinprick 
and light touch were normal.  Straight leg testing was 
equivocal on the right and negative on the left. The 
veteran's motor strength and gait pattern were normal. 

The veteran underwent an EMG in May 2005 which revealed 
evidence of acute denervation in the S1 and S2 distribution 
on the left suggestive of an acute S1-S2 radiculopathy. 

January 2006 private medical records reveal increased left 
leg pain. On examination, tenderness to palpation of the 
paravertebral region was observed.  His range of motion was 
diminished approximately 75 percent of normal with flexion, 
extension, and side bending.  Straight leg raising on the 
right was positive for generation of lumbar pain.  Straight 
leg raising on the left was positive for lumbar pain with 
radicular component on the ipsilateral extremity. Decreased 
deep tendon reflexes were noted bilaterally. Left lower 
extremity pain consistent with lumbar radiculopathy was also 
noted. 

A supplemental VA examination opinion was obtained in January 
2007.  The examiner noted that the veteran's previous 
neurological examination was normal with ankle jerk present.  
After reviewing the claim folder, the examiner concluded the 
veteran experiences mild radiculopathy in the left lower 
extremity due to a herniated disc at L5-S1.  No additional 
loss of range of motion due to pain, fatigue, weakness, or 
incoordination was noted.  The examiner noted there is no 
evidence to suggest the occurrence of incapacitating 
episodes. 

From April 20, 1999 to May 16, 2005 the veteran's lumbar 
spine disability did not manifest in listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, or 
loss of lateral motion with osteo-arthritic changes.  
Although the veteran demonstrated some limitation of motion 
on forward bending and narrowing of joint space, the 
aforementioned symptoms were not accompanied by evidence of 
abnormal mobility on forced motion. Thus, the criteria for a 
40 initial disability rating for pursuant to former 
Diagnostic Code 5295 for severe lumbosacral strain are not 
met. 

Similarly, the veteran did not meet the criteria for a 40 
percent disability rating from the effective date of the 
September 2002 amendments to the regulations for evaluating 
intervertebral disc syndrome.  In this regard, forward 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less. Further, there is no medical evidence 
establishing ankylosis of any portion of the veteran's spine 
at any time. 

Further, the evidence does not establish the occurrence of 
incapacitating episodes from the effective date of the 
September 2002 amendments. A review of the veteran's VA and 
private treatment records reveals he has not been prescribed 
bed rest to treat his lumbar spine disability. Although the 
VA examiner noted that the veteran experiences fluctuations 
in the severity of his lumbar spine disability, the examiner 
was unable to estimate the degree of potential dysfunction.

However, from May 16, 2005, the criteria for a 40 percent 
disability rating for lumbar radiculitis with herniated disc 
at L5-S1 are met pursuant to former Diagnostic Code 5293. In 
this regard, an EMG study performed on that date revealed 
evidence of acute S1-S2 radiculopathy.  Concurrent medical 
records reflect the veteran's complaints of bilateral leg 
pain and numbness, with constant tingling to the left leg 
extending to the bottom of both feet. In addition, muscle 
spasm, diminished deep tendon reflexes, and decreased knee 
jerk were observed. 

The record reveals that pursuant to revised Diagnostic Code 
5243, the veteran is entitled to a 20 percent disability 
rating for intervertebral disc syndrome and a separate 10 
percent disability rating for radiculopathy of the left lower 
extremity. Since application of former Diagnostic Code 5293 
is more favorable to the veteran, the Board concludes the 
criteria for a 40 percent disability have been met.  This 40 
percent rating under the old criteria should be applied in 
lieu of the current 20+10 rating under the new criteria.  The 
evidence does not reveal manifestations of intervertebral 
disc syndrome warranting a rating higher than already granted 
for a specific period or "staged rating" at any time since 
the effective date of the claim. Fenderson, 12 Vet. App. 119, 
126-27 (1999). Further, the evidence does not demonstrate 
additional limitation of motion due to pain, fatigability, or 
repetitive motion. DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no objective evidence of any symptoms due to 
service-connected degenerative disc disease of the lumbar 
spine with spinal stenosis and radiculopathy that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased rating in 
correspondence dated March 2004, which informed him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence the RO would obtain on his 
behalf.  It also notified him that he needed to submit 
evidence showing that his condition had worsened, and was 
followed by the RO's readjudication of the claim.  Notice 
regarding the criteria for assignment of disability ratings 
and effective dates of disability benefits was provided in 
July 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, VA and private treatment 
records, and furnished him with VA examinations in June 1999, 
March 2002, June 2004, and obtained a supplemental VA 
examination report in January 2007.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 


ORDER

A 40 percent disability rating for lumbar radiculitis with 
herniated disc at L5-S1 is granted effective May 16, 2005, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


